DETAILED ACTION
Remarks
This office action is in response to the application filled on 7/08/2019. Claims 1-12 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. CN 20190001058.0, filed on 1/02/2019.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sensor located on the elastic member”, “pressure detecting device”, “inflating device”, “force feedback device”, “fingerprint sensor” and “communication device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“pressure detecting device” and “inflating device” in claim 5
“force feedback device” in claim 6
“communication device” in claim 7
[0035] of PGPUB of submitted specification describe pressure detecting device, and inflating device.
[0036], [0037] and [0038] of PGPUB of submitted specification describe force feedback device.
[0039] of PGPUB of submitted specification describe communication device.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
112f interpretation for “pressure detecting device” and “inflating device” is not used because of 112 rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 5, which recites “pressure detecting device” and “inflating device”, the specification lacks written description. Description language similar to that of claim 5 is found in [0035] of PGPUB of specification, but it does not provide sufficient disclosure of a corresponding structure for performing the recited function. 
[0035] of PGPUB of specification mention that pressure detecting device is detecting gas pressure of inflatable glove. However it does not describe how/any specific device is used for detecting gas pressure. Also structure of the device for detecting the gas pressure is not described on the submitted specification. 
[0035] of PGPUB of specification also mention inflating device that is controlling the charging and discharging of gas according to the pressure data. However it does not describe how/any specific device is used for controlling the charging and discharging of gas. Also structure of the device used for controlling the charging and discharging of gas is not described on the submitted specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “the pressure detecting device is configured to detect pressure 5data of a gas in the inflatable component” and “the inflating device is configured to control charging and discharging the gas according to the pressure data to adjust the size of the inflatable component” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Claim limitation “the pressure detecting device is configured to detect pressure 5data of a gas in the inflatable component” is not clear. It is not clear how the gas pressure is being detected and which (any) particular device is used for detecting gas pressure is also not clear. 
Also claim limitation “the inflating device is configured to control charging and discharging the gas according to the pressure data to adjust the size of the inflatable component” is not clear. It is not clear how the charging and discharging of gas is being controlled and which (any) particular device is used for controlling the charging and discharging of gas is also not clear.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,104,271 (“Adams”), and further in view of US 2018/0250830 (“Hashimoto”).
Regarding claim 1, Adams discloses a control device for robot (see col 3, lines 35-43, where “The ability to use the gloves for….robotic control”; see also col 17, lines 6-10, where “User interactions can include manipulating software objects with three-dimensional geometry, … providing control inputs to a robotic manipulator,”; see also col 20, line 33, where “Robot control through hand gestures”) comprising: 
an elastic member comprising a palm portion and a finger portion, the palm portion being coupled to the finger portion, the elastic member being adapted to receive a part of body of a user (see fig 1, where the hand gloves include palm portion and finger portion; palm portion and finger portion are also connected; The gloves are also wearable by human. See also col 5, lines 29-65, where “An inner glove 21, which can be enclosed by the outer glove 12, can be fabricated from multiple layers which can include a pressure layer comprising a substantially gas-impermeable material (such as urethane or latex) and/or a layer of restraint material (such the gloves are fabricated by fabric, flexible circuit material, flexible tubing and flexible cable. So the gloves are elastic.); 
a sensor located on the elastic member for acquiring data relating to a three-dimensional motion of the part of body of the user to identify the three- dimensional motion of the part of body of the user (see col 5, lines 50-54, where “The flexion sensors 20 can comprise a carbon/polymer based ink (available from Flexpoint Sensor Systems of Draper, Utah) and/or similar material that can vary in resistance when flexed (and thus can serve as a finger bend sensor).”; see also col 17, lines 1-4, where “the computing system 23 can calculate up to three-dimensional position coordinates (x, y, and/or z) for either and/or each triad as well as its orientation (roll, pitch, and/or yaw).”; see also col 20, lines 55-58, where “At activity 21100, movement of a gloved hand of a human can be tracked, the gloved hand wearing a protective glove comprising a sensory output transducer, such as a vibro-tactile actuator and/or a tactor.”), wherein the surface electromyogram signal and the data relating the three-dimensional motion are adaptable to be used to control the robot (see also col 20, line 33, where “Robot control through hand gestures”; see also col 11, lines 5-8, where “In certain exemplary embodiments, right hand gestures can be interpreted as forward (positive) WHEEL_SCROLL events and/or left hand gestures as backward (negative) WHEEL_SCROLL events.”; see also col 35, lines 65-67, where ; and
a detecting electrode located on an inner surface of the (see fig 2, where 15s are tactile actuation assemblies; see also col 5, lines 35-41, where “Tactile actuation assemblies 15, each of which can comprise a vibrational motor and/or a tactile adapter (shown in FIG. 5 and described below), can be operatively attached to the inner glove 21 aligned with any and/or each finger, and/or can be held in position by stitching, sandwiched layers of glove fabric, adhesive, and/or by any other means.”) and configured to detect a surface electromyogram signal of the part of body for identifying a gesture of the part of body of the user (see col 6, lines 1-2, where “cable 17 can thus carry electrical power, commands to tactile actuators,”; see also col , lines 46-48, where “Certain exemplary embodiments can employ any of several alternative technologies for each of hand motion tracking, finger gesture recognition, and/or vibrotactile actuation.”; See col, 8, lines 59-63, where “The human-machine interface process can be driven by one or more hand position 36 and/or finger movement 43 inputs by a human operator and/or can produce sensory feedback to the human operator in the form of a tactile feedback display 49,”; see also col 9, lines 60-64, where “The finger position tracking process 44 can observe finger movement input 43. Via the finger position tracking process 44, the processor can provide digitized data from each flexion sensor analog circuit 32 to a first order low pass filter to calculate finger position data 45”; see also col 22, lines 57-61, where “the finger movement interpretation circuit comprises at least one finger motion sensing transducer comprising at least one of a finger flexion sensor, an accelerometer, a magnetic field sensor, an optical sensor, and/or an electromyography sensor;”; see also col 25, lines 56-58, electromyography sensor of tactile actuation assembly corresponds to detecting electrode.). 
Adams discloses a control device for robot that include detecting electrodes (e.g. sensors on the tactile actuation assemblies). Adams also discloses that the location of those sensors are on the fingers. However it would be obvious to locate those tactile assemblies on the palm portion of the hand instead of fingers for detecting electromyography signals. Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Adams to relocate the tactile assemblies including the sensors on palm portion of the hand for keeping those assemblies on a relatively more stable position and providing gloves with less complicated design.
Adam discloses a control device (hand glove including sensors) for robot and control the robot to perform the gesture and the three-dimensional motion. 
Adams does not explicitly discloses a control device for robot arm and control device (hand gloves) …. used to control the robot arm. Basically Adams does not disclose the control device (hand glove) is used to control a robot with arm.
However Hashimoto discloses a system that control robot arm and control device (hand gloves) …. used to control the robot arm (see fig 1, where the operator, 12 wears the manipulator gloves, 2A for giving instructions to robot arm, 1. See also [0067], where “The operator 12 wears the manipulator glove 2A for the right hand and the manipulator glove 2B for the left hand on right and left hands, respectively. Then, while looking at the monitor 11, the operator moves the manipulator glove 2A for the right hand and the manipulator glove 2B d and the left hand 4g of the robot 1 approaches the soil 60 piled in the shape of a mountain.”; see also fig 2, where 22, detectors. See also [0076], where “Referring to FIGS. 8 and 9, in Embodiment 2, a plurality of displacement sensors are disposed as the manipulation detectors 22 near the plurality of pressing elements 21, respectively, in the manipulator glove 2A for the right hand and the manipulator glove 2B for the left hand of Embodiment 1 illustrated in FIGS. 2 and 3. Here, the displacement sensor is comprised of an acceleration sensor”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Adams to incorporate the teachings of Hashimoto by including the above feature, a control device for robot arm and control device (hand gloves) …. used to control the robot arm, because both Adam and Hashimoto are in the same field of endeavor of robotic control using hand gloves for remotely controlling a specific type of robot (e.g. robot arm) based on tactile information by maintaining operator safety.
Note: Hashimoto also discloses that the detector 22 is located on palm portion of the glove (see fig 2, where 22 is the manipulator detector. See also [0058], where “The manipulation detector 22 is configured to detect the manipulation to the glove 20 based on displacement of the glove as the manipulator body. Specifically, the manipulation detector 22 is comprised of a displacement sensor. The displacement sensor may be an acceleration sensor, a gyroscope sensor, etc. Here, the manipulation detector 22 is comprised of a gyroscope sensor. If it is the gyroscope sensor, the displacement of the glove 20 and a change in the posture are detectable by a single sensor.”).
Regarding claim 5, as best understood in view of indefiniteness rejection explained above, Adams further discloses a control device for robot arm, wherein the elastic member is an inflatable component comprising an inflating device and a pressure detecting device (see col 5, lines 29-34, where “An inner glove 21, which can be enclosed by the outer glove 12, can be fabricated from multiple layers which can include a pressure layer comprising a substantially gas-impermeable material (such as urethane or latex) and/or a layer of restraint material (such as synthetic polyester fabric).”; see also col 5, lines 50-52, where “In such cases, the inner glove layers can become stiffened, similar to the surface of an inflated balloon.”; see also col 31, lines 28-29, where “pressurize (tr.v. pressurized)-to maintain a differential pressure on a material.”; see also col 32, lines 38-40.);
 wherein the pressure detecting device is configured to detect pressure data of a gas in the inflatable component (see col 21, lines 37-38, where “a sensory output transducer located adjacent to the distal side of the pressure layer;”; see also col 37, line 65-col 38, line 8, where “a gas that is disposed on the hand side of the pressure layer is maintained at a gas pressure that creates a predetermined pressure differential with respect to an ambient pressure exerted on the distal side,… a sensory output transducer operatively located adjacent to, and mechanically coupled to, the distal side of the pressure layer;”; as the gloves are maintained at gas pressure so it is obvious that a device is detecting the pressure of the gloves.); and 
wherein the inflating device is configured to control charging and discharging the gas according to the pressure data to adjust the size of the inflatable component (see col 6, lines 47-50, where “In certain exemplary embodiments, such as a space suit, the gas within the pressure layer of the inner glove 21 can be maintained at a positive pressure differential with pressure of inner layer is maintained, so a device is doing that. See also col 18, lines 3-29, where resonant actuator type vibrational motor, 25 of tactile adapter, 26 is inflating the inner layer and maintaining the pressure. So vibrational motor, 25 corresponds to inflating device.).
Regarding claim 10, Adams further discloses a control device for robot, wherein: 
the elastic member is an elastic glove, the part of body comprises a hand of the user, the gesture is of the hand (see fig see fig 1, where the hand gloves include palm portion and finger portion; the gloves are also wearable by human. The gloves are fabricated by fabric, flexible circuit material, flexible tubing and flexible cable. So the gloves are flexible or elastic. See also fig 21, where hand movement is tracked. see also col 11, lines 5-8, where “In certain exemplary embodiments, right hand gestures can be interpreted as forward (positive) WHEEL_SCROLL events and/or left hand gestures as backward (negative) WHEEL_SCROLL events.”; See also col 3, lines 64-67).
Regarding claim 12, Adams further discloses a method of controlling a robot (see col 3, lines 35-43, where “The ability to use the gloves for….robotic control”; see also col 17, lines 6-10, where “User interactions can include manipulating software objects with three-dimensional geometry, … providing control inputs to a robotic manipulator,”; see also col 20, line 33, where “Robot control through hand gestures”), comprising: 
detecting, with a detecting electrode of the control device, surface electromyogram signals of a hand of a user to identify gestures of the hand (see fig 2, where 15s are tactile actuation assemblies; see also col 5, lines 35-41, where “Tactile actuation assemblies 15, each electromyography sensor of tactile actuation assembly corresponds to detecting electrode.); and 
acquiring, with a sensor of the control device, data relating to a three- dimensional motion of the hand to identify the three-dimensional motion of the hand (see col 5, lines 50-54, where “The flexion sensors 20 can comprise a carbon/polymer based ink (available from , the surface electromyogram signals and the data relating to the three-dimensional motion being configured to control the robot (see also col 20, line 33, where “Robot control through hand gestures”; see also col 11, lines 5-8, where “In certain exemplary embodiments, right hand gestures can be interpreted as forward (positive) WHEEL_SCROLL events and/or left hand gestures as backward (negative) WHEEL_SCROLL events.”; see also col 26, lines 8-11). 
Adam discloses a control device (hand glove including sensors) for robot and control the robot to perform the gesture and the three-dimensional motion. 
Adams does not explicitly discloses a method for controlling robot arm and … the control device… configured to control the robot arm; and
 wherein the gestures include at least two groups of gestures, the at least two groups of gestures are used to respectively control at least two robot arms, and fingers that respectively correspond to the at least two groups of gestures are different from each other.
However Hashimoto further discloses a method for controlling robot arm and … the control device… configured to control the robot arm (see fig 1, where the operator, 12 wears d and the left hand 4g of the robot 1 approaches the soil 60 piled in the shape of a mountain.”; see also fig 2, where 22, detectors. See also [0076], where “Referring to FIGS. 8 and 9, in Embodiment 2, a plurality of displacement sensors are disposed as the manipulation detectors 22 near the plurality of pressing elements 21, respectively, in the manipulator glove 2A for the right hand and the manipulator glove 2B for the left hand of Embodiment 1 illustrated in FIGS. 2 and 3. Here, the displacement sensor is comprised of an acceleration sensor”); and
 wherein the gestures include at least two groups of gestures, the at least two groups of gestures are used to respectively control at least two robot arms (see fig 1, where two different gloves (2A and 2B) are used to control two different arms of robot (4d and 4g). see also [0067], where “the operator moves the manipulator glove 2A for the right hand and the manipulator glove 2B for the left hand so that the right hand 4d and the left hand 4g of the robot 1 approaches the soil 60 piled in the shape of a mountain. Then, the respective manipulation detectors 22 detect the movements of the manipulator glove 2A and the manipulator glove 2B for the left hand, and transmit the detection outputs to the manipulating information and the robot controller 6. The robot controller 6 controls the operation of the right hand 4d and the left hand 4g of the robot 1 according to the manipulating information. Thus, the right hand 4d and the left hand 4g approach the soil 60 piled in the shape of a postures and movements corresponds to gesture. Two different robot arms are controlled by two different postures and movements of manipulator gloves.), and fingers that respectively correspond to the at least two groups of gestures are different from each other (as cited above, two different manipulator gloves are worn by the operator on two different hands (one for left hand and one for right hand). So it is obvious to have different fingers on two different hands. So postures and movement of each manipulator glove is created by using different group of fingers).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Adams to incorporate the teachings of Hashimoto by including the above feature, a method for controlling robot arm and … the control device… configured to control the robot arm; and wherein the gestures include at least two groups of gestures, the at least two groups of gestures are used to respectively control at least two robot arms, and fingers that respectively correspond to the at least two groups of gestures are different from each other, because both Adam and Hashimoto are in the same field of endeavor of robotic control using hand gloves for remotely controlling a specific type of robot (e.g. robot arm) based on tactile information by maintaining operator safety.

Claim(s) 2-4, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,104,271 (“Adams”), and in view of US 2018/0250830 (“Hashimoto”), as applied to claim 1 and 10 above, and further in view of CN 108037821 (“Zhu”).
Regarding claim 2, Adams in view of Hashimoto does not disclose the following limitation: 
an adjustment device located at a side portion of the palm portion for adjusting the elastic member according to a size of the part of body of the user.
However Zhu discloses a control device (see [0049], where “the movement of the wearer's hand can be recognized as a corresponding instruction to control the interactive device,”), comprising: 
an adjustment device located at a side portion of the palm portion for adjusting the elastic member according to a size of the part of body of the user (see [0002], where “The invention relates to the field of human-computer interaction smart devices, and in particular to a wearable palm strap for gesture recognition.”; see also [0010], where “a wearable palm strap for gesture recognition, including: an inner palm shell, the inner palm shell is on the side of the palm when worn; an outer palm strap, the outer palm strap is on the back of the hand, the outer palm strap and the inner palm shell jointly form an opening for the palm to penetrate; an adjustment positioning strap, the adjustment positioning strap is fixed on the inner palm shell; an adjustment strap, the adjustment strap is fixed on the outer palm strap and extending outward from the outer palm strap, the adjustment strap is configured to be able to be connected, fixed or separated with the adjustment positioning strap;”; see also [0011], where “the inner palm shell is made of hard material, the outer palm strap and the adjustment strap .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Adams in view of Hashimoto to incorporate the teachings of Zhu by including the above feature, an adjustment device located at a side portion of the palm portion for adjusting the elastic member according to a size of the part of body of the user, because Adam, Hashimoto and Zhu are in the same field of endeavor of robotic control using hand gloves/band for recognizing the fine hand movement accurately by wearing the gloves comfortably and conveniently based on the size of the user’s hand and avoiding any interruption during controlling by maintaining the hand gloves on a stable position.
Regarding claim 3, Adams in view of Hashimoto does not disclose the following limitation:
 wherein the adjustment device is an elastic band. 
However Zhu further discloses a control device (see [0049], where “the movement of the wearer's hand can be recognized as a corresponding instruction to control the interactive device,”), wherein the adjustment device is an elastic band (see [0011], where “the inner palm shell is made of hard material, the outer palm strap and the adjustment strap are made of elastic material; and the adjustment positioning strap is marked with a mark to facilitate position.”; see also [0042], where “the outer palm strap 108 is made of an elastic material, which is suitable for palms or hand shapes of different sizes and keeps fit with the hands.”).
 the adjustment device is an elastic band, because Adam, Hashimoto and Zhu are in the same field of endeavor of robotic control using hand gloves/band for recognizing the fine have movement accurately by wearing the gloves comfortably and conveniently and moving the gloves easily following the hand movement without any delay/hardship in order to provide real-time instruction.
Regarding claim 4, Adams in view of Hashimoto does not disclose the following limitation:
 wherein the detecting electrode is located on the inner surface of the side portion of the palm portion and in correspondence to a position of the adjustment device.
However Zhu further discloses a control device (see [0049], where “the movement of the wearer's hand can be recognized as a corresponding instruction to control the interactive device,”), wherein the detecting electrode is located on the inner surface of the side portion of the palm portion and in correspondence to a position of the adjustment device (see [0009], where “the identification device provided by the present invention collects muscle electrical signals in real time through the muscle electrical signal sensor of the wearable palm strap to detect the movement of the fingers and palms, and collects the pressure information generated during exercise in real time through the pressure sensor. The motion sensor signal collects the palm's motion posture signal in real time, and adopts the method of pattern recognition to realize the recognition of hand movements. It can also realize the human-computer interaction by transmitting the recognition result to the upper computer.”; sensor corresponds to detecting electrode. See also [0010], where “At the inner side of the wearable palm strap near the root of the finger, it is configured to collect pressure signals; one or more muscle electrical signal sensors are arranged on the inner side of the wearable palm strap and are configured to collect muscle electrical signals”; see also [0017], where “Wear a wearable palm strap, adjust the wearing position through the adjustment strap and the adjustment positioning strap so that the inner palm shell is located in the right place of the palm and the sensors are in good contact with the wearer;”).	
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Adams in view of Hashimoto to incorporate the teachings of Zhu by including the above feature, wherein the detecting electrode is located on the inner surface of the side portion of the palm portion and in correspondence to a position of the adjustment device, because Adam, Hashimoto and Zhu are in the same field of endeavor of robotic control using hand gloves/band for recognizing the fine movement accurately by wearing the hand gloves comfortably and conveniently based on the size of the user’s hand and avoiding any interruption during controlling by maintaining the hand gloves on a stable position.
Regarding claim 9, Adams further discloses a control device, wherein the data relating to the three-dimensional motion includes acceleration data and angular velocity data (see col 17, lines 1-4, where “the computing system 23 can calculate up to three-dimensional position coordinates (x, y, and/or z) for either and/or each triad as well as its orientation (roll, pitch, and/or yaw).”); and the sensor includes an accelerometer (see col 22, lines 57-61, where “the finger movement interpretation circuit comprises at least one finger motion ; 
wherein the accelerometer is configured to detect the acceleration data of the part of body of the user (see col 18, line 63, where “accelerometers on the hands to measure hand motion”; see also col 19, line 25, where “accelerometers on the fingers to measure finger motion”; see also col 23, lines 47-49, where “accelerometer-an instrument for measuring and/or recording acceleration, the rate of acceleration, and/or acceleration force(s) in one or more dimensions.”). 
Adams does not disclose the following limitations:
the sensor includes a gyroscope; and 
wherein the gyroscope is configured to detect angular velocity data of the part of body.
However Hashimoto discloses a system, wherein the sensor includes a gyroscope (see [0058], where “The displacement sensor may be an acceleration sensor, a gyroscope sensor, etc. Here, the manipulation detector 22 is comprised of a gyroscope sensor.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Adams to incorporate the teachings of the sensor includes a gyroscope, because both Adam, and Hashimoto are in the same field of endeavor of robotic control using hand gloves for controlling robot remotely more precisely by providing another ways of collecting data while maintaining operator safety.
Adams in view of Hashimoto does not disclose the following limitation:
wherein the gyroscope is configured to detect angular velocity data of the part of body.
However Zhu further discloses a control device (see [0049], where “the movement of the wearer's hand can be recognized as a corresponding instruction to control the interactive device,”), wherein the gyroscope is configured to detect angular velocity data of the part of body (see [0045], where “The multi-axis motion sensor 205 can collect signals such as acceleration, angular velocity, and magnetic field changes that occur with gestures in real time, and transmit them to the microprocessor 203 for subsequent operations. For example, the multi-axis motion sensor 205 at the back of the hand can collect real-time signals such as acceleration, angular velocity,”; see also [0044], where “one or more multi-axis motion sensors 205, including acceleration sensors, gyroscopes, magnetometers and other multi-axis motion sensors and combinations thereof, used to collect acceleration, gyroscope angular velocity, magnetometer data, etc.,”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Adams in view of Hashimoto to incorporate the teachings of Zhu by including the above feature, the gyroscope is configured to detect angular velocity data of the part of body, because Adam, Hashimoto and Zhu are in the same field of 
Regarding claim 11, Adams in view of Hashimoto does not disclose the following limitation:
the detecting electrode is located on an inner surface of a side portion of the elastic glove, which corresponds to a back side of the hand, and is located in correspondence to a position of an adjustment device.
However Zhu further discloses a control device (see [0049], where “the movement of the wearer's hand can be recognized as a corresponding instruction to control the interactive device,”), wherein: 
the detecting electrode is located on an inner surface of a side portion of the elastic glove, which corresponds to a back side of the hand, and is located in correspondence to a position of an adjustment device (see [0009], where “the identification device provided by the present invention collects muscle electrical signals in real time through the muscle electrical signal sensor of the wearable palm strap to detect the movement of the fingers and palms, and collects the pressure information generated during exercise in real time through the pressure sensor. The motion sensor signal collects the palm's motion posture signal in real time, and adopts the method of pattern recognition to realize the recognition of hand movements. It can also realize the human-computer interaction by transmitting the recognition result to the upper computer.”; sensor corresponds to detecting electrode. See also [0010], where “At the inner side of the wearable palm strap near the root of the finger, it is configured to collect pressure .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Adams in view of Hashimoto to incorporate the teachings of Zhu by including the above feature, the detecting electrode is located on an inner surface of a side portion of the elastic glove, which corresponds to a back side of the hand, and is located in correspondence to a position of an adjustment device, because Adam, Hashimoto and Zhu are in the same field of endeavor of robotic control using hand gloves/band for recognizing the hand movement without any resistance/interruption and avoid any confusion in controlling instruction. 

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,104,271 (“Adams”), and in view of US 2018/0250830 (“Hashimoto”), as applied to claim 1 above, and further in view of CN 106527738 (“Wang”).
Regarding claim 6, Adams further discloses a control device, comprising: 
a force feedback device located on the elastic member for applying a force feedback to the elastic member based on information of a force  (see col 3, lines 47-50, where “Certain exemplary embodiments can use synergy between motion tracking, gesture recognition, and/or tactile feedback to create an intuitive human-machine interface”; see also col 20, lines 34-35, where “use gloves to control manipulator on rover, tactile feedback of contact and grip forces”; tactile actuation assemblies is a force feedback device as it can vibrate and such, and those are located on the glove. see also col 20, lines 62-67).
Adams does not disclose the following limitation:
a control device for robot arm, comprising: … applying a force feedback … based on information of a force received by the robot arm.
However Hashimoto further discloses a control device for robot arm (see fig 1, where the operator, 12 wears the manipulator gloves, 2A for giving instructions to robot arm, 1. See also [0067], where “The operator 12 wears the manipulator glove 2A for the right hand and the manipulator glove 2B for the left hand on right and left hands, respectively. Then, while looking at the monitor 11, the operator moves the manipulator glove 2A for the right hand and the manipulator glove 2B for the left hand so that the right hand 4d and the left hand 4g of the robot 1 approaches the soil 60 piled in the shape of a mountain.”; see also fig 2, where 22, detectors. See also [0076], where “Referring to FIGS. 8 and 9, in Embodiment 2, a plurality of .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Adams to incorporate the teachings of Hashimoto by including the above feature, a control device for robot arm, because both Adam and Hashimoto are in the same field of endeavor of robotic control using hand gloves for remotely controlling a specific type of robot (e.g. robot arm) based on tactile information by maintaining operator safety.
Adams in view of Hashimoto does not disclose the following limitation: 
applying a force feedback … based on information of a force received ...
However Wang discloses a control device (see [0002], where “interactive glove system and method used in a virtual reality system.”), applying a force feedback … based on information of a force received by the virtual reality system (host computer) (see [0013], where “calculate the posture, displacement, contact force and noncontact force of the hand, as well as the hand touch of the virtual reality system Information and feedback to the vibration feedback module.”; see also [0015], where “The processor module, which calculates real-time hand movement and posture information, receives feedback information from the host computer of the virtual reality system and controls the vibration feedback module to simulate tactile sensation and realize two-way interaction.”; vibration feedback module corresponds to force feedback module. see also [0022], where “receive tactile feedback calculating hand posture, displacement, contact force and non-contact force; receiving hand haptic information of the virtual reality system; feeding it back to the vibration feedback module. Accepting feedback information from the host computer of the virtual reality system and controlling the vibration feedback module. The force feedback module is used to apply the force received by the manipulator to the glove according to the received force information of the manipulator.).
Adams discloses a control device for robot that include a force feedback device. Hashimoto discloses a control device for robot arm. Wang discloses a control device for robot (virtual reality system) that include a force feedback device/module for accepting feedback information from the host computer and controlling the glove (control device) based on the received feedback information (two way interaction between glove and robot). It would be obvious to control robot arm by incorporating the feedback module disclosed by Wang to Adams in view of Hashimoto.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Adams in view of Hashimoto to incorporate the teachings of Wang by including the above feature, a force feedback device located on the elastic member for applying a force feedback to the elastic member based on information of a force received by the robot arm, because Adam, Hashimoto and Wang are in the same field of endeavor of robotic control using hand gloves for bringing users an immersive interactive experience by accurately recognizing and calculating the three dimensional motion posture and force of the operator’s hand. 
Regarding claim 7, Adams further discloses a control device, comprising: 
a communication device electrically connected to the detecting electrode, the sensor, and the force feedback device, respectively (see fig 10, block 29, serial communication circuit is connected with the sensors.).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,104,271 (“Adams”), and in view of US 2018/0250830 (“Hashimoto”), as applied to claim 1 above, and further in view of CN 106445168 (“Wei”).
Regarding claim 8, Adams further discloses a control device, comprising: 
a (see fig 3, where 15s are tactile actuation assembly, sensors are located on the finger pulp; see also col, lines 35-39, where “Tactile actuation assemblies 15, each of which can comprise a vibrational motor and/or a tactile adapter (shown in FIG. 5 and described below), can be operatively attached to the inner glove 21 aligned with any and/or each finger,”; see also col 19, lines 25-27, where “accelerometers on the fingers to measure finger motion; any other sensor type or combination of sensor types that provides information on finger motion;”; see also col 20, lines 58-65, where “At activity 21200, movement of one or more fingers of the gloved hand can be sensors on the figure pulp provides information on finger motion/movement.).
Adams in view of Hashimoto does not disclose that the fingerprint sensor for providing/verifying user information.
However Wei discloses an intelligent glove wherein a sensor is included for fingerprint recognition (see [0012], where “The sensor component includes at least a fingertip pressure sensor, a finger curvature sensor, a spatial distance sensor, a fingertip trajectory tracking sensor, a palm trajectory tracking sensor, a muscle motion sensor, and a fingerprint recognition sensor;”; see also [0042], where “fingerprints can be identified,”; see also [0033]). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Adams in view of Hashimoto to incorporate the teachings of Wei by including the above feature, the fingerprint sensor, because Adam, Hashimoto and Wei are in the same field of endeavor of robotic control using hand gloves for providing access to right person and avoiding any misuse of robot controlling through user verification. 
Examiner Note
List of references not being used on the current rejection but relevant to current invention:

US 2017/0249561 (“Abdallah”) discloses a system that demonstrate a task to robot using the hand gloves and the operator wears the hand gloves. 
US 2019/0220099 (“Baranski”) discloses human hand wearable device/hand gloves for motion and gesture input to a robotic system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/S.T.K. /Examiner, Art Unit 3666
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666